
	
		II
		110th CONGRESS
		1st Session
		S. 1501
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2007
			Mr. Bayh introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to consolidate
		  the current education tax incentives into one credit against income tax for
		  higher education expenses, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Universal Higher Education and
			 Lifetime Learning Act of 2007.
		2.Consolidation of
			 education tax incentives into higher education tax credit
			(a)In
			 GeneralSection 25A of the Internal Revenue Code of 1986
			 (relating to Hope and Lifetime Learning credits) is amended to read as
			 follows:
				
					25A.Higher
				education tax credit
						(a)Allowance of
				creditIn the case of any eligible student for whom an election
				is in effect under this section for any taxable year, there shall be allowed as
				a credit against the tax imposed by this chapter for the taxable year an amount
				equal to the sum of—
							(1)50 percent of so
				much of the higher education expenses paid by the taxpayer during the taxable
				year (with respect to attendance of the eligible student at an eligible
				educational institution during any academic period beginning in such taxable
				year) as does not exceed $3,000, and
							(2)30 percent of so
				much of such expenses as exceeds $3,000, but does not exceed $8,000.
							(b)Limitations
							(1)Higher education
				expense limitationThe amount
				of higher education expenses taken into account under subsection (a) with
				respect to an individual for an academic period shall not exceed the
				individual’s cost of attendance (as defined in section 472 of the Higher
				Education Act of 1965, as in effect on the date of the enactment of this
				section) for such period at the eligible educational institution with respect
				to which such higher education expenses were paid.
							(2)Lifetime credit
				limitationThe amount of the credit allowed under subsection (a)
				for any taxable year with respect to any eligible student shall not exceed the
				excess of—
								(A)$12,000,
				over
								(B)the aggregate
				credit allowed under subsection (a) with respect to such eligible student for
				all prior taxable years.
								(3)Credit
				limitation based on modified adjusted gross income
								(A)In
				generalThe amount which would (but for this paragraph) be taken
				into account under subsection (a) for the taxable year shall be reduced (but
				not below zero) by the amount determined under subparagraph (B).
								(B)Amount of
				reductionThe amount determined under this subparagraph is the
				amount which bears the same ratio to the amount which would be so taken into
				account as—
									(i)the excess
				of—
										(I)the taxpayer’s
				modified adjusted gross income for such taxable year, over
										(II)the applicable
				amount under subparagraph (D), bears to
										(ii)$30,000 ($60,000
				in the case of a joint return).
									(C)Modified
				adjusted gross incomeThe term modified adjusted gross
				income means the adjusted gross income of the taxpayer for the taxable
				year increased by any amount excluded from gross income under section 911, 931,
				or 933.
								(D)Applicable
				amountThe applicable amount under this subparagraph is—
									(i)in
				the case of a joint return, 200 percent of the dollar amount in effect under
				clause (ii) for the taxable year, and
									(ii)in any other
				case, $50,000.
									(4)Limitation based
				on amount of taxIn the case
				of a taxable year to which section 26(a)(2) does not apply, the credit allowed
				under subsection (a) for the taxable year shall not exceed the excess
				of—
								(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
								(B)the sum of the
				credits allowable under this subpart (other than this section and section 23)
				and section 27 for the taxable year.
								(c)DefinitionsFor
				purposes of this subsection—
							(1)Eligible
				studentThe term eligible student means, with
				respect to any academic period, any individual who meets the requirements of
				section 484(a)(1) of the Higher Education Act of 1965 (20 U.S.C. 1091(a)(1)),
				as in effect on the date of the enactment of the Taxpayer Relief Act of
				1997.
							(2)Higher education
				expenseThe term higher
				education expense means any expense of a type which is taken into
				account in determining the cost of attendance (as defined in section 472 of the
				Higher Education Act of 1965, as in effect on the date of the enactment of this
				section) of—
								(A)the
				taxpayer,
								(B)the taxpayer’s
				spouse, or
								(C)any dependent of
				the taxpayer with respect to whom the taxpayer is allowed a deduction under
				section 151,
								at an
				eligible educational institution with respect to the attendance of such
				individual at such institution for the academic period for which the credit
				under this section is being determined.(3)Eligible
				educational institutionThe term eligible educational
				institution means an institution—
								(A)which is described
				in section 481 of the Higher Education Act of 1965, as in effect on the date of
				the enactment of the Taxpayer Relief Act of 1997, and
								(B)which is eligible
				to participate in a program under title IV of the Higher Education Act of
				1965.
								(d)Special
				rules
							(1)Identification
				requirementNo credit shall be allowed under subsection (a) to a
				taxpayer with respect to an eligible student unless the taxpayer includes the
				name and taxpayer identification number of such student on the return of tax
				for the taxable year.
							(2)Adjustment for
				certain scholarshipsThe amount of higher education expenses
				otherwise taken into account under subsection (a) with respect to an individual
				for an academic period shall be reduced (before the application of subsections
				(a) and (b)) by the sum of any amounts paid for the benefit of such individual
				which are allocable to such period as—
								(A)a qualified
				scholarship which is excludable from gross income under section 117,
								(B)an educational
				assistance allowance under chapter 30, 31, 32, 34, or 35 of title 38, United
				States Code, or under chapter 1606 of title 10, United States Code, and
								(C)a payment (other
				than a gift, bequest, devise, or inheritance within the meaning of section
				102(a)) for such student’s educational expenses, or attributable to such
				individual’s enrollment at an eligible educational institution, which is
				excludable from gross income under any law of the United States.
								(3)Credit allowed
				only for first 2 years of graduate educationNo credit shall be allowed under subsection
				(a) for a taxable year with respect to the higher education expenses of an
				eligible student if the student has completed (before the beginning of such
				taxable year) 2 years of graduate education at one or more eligible educational
				institutions.
							(4)Treatment of
				expenses paid by dependentIf a deduction under section 151 with
				respect to an individual is allowed to another taxpayer for a taxable year
				beginning in the calendar year in which such individual’s taxable year
				begins—
								(A)no credit shall be
				allowed under subsection (a) to such individual for such individual’s taxable
				year, and
								(B)higher education
				expenses paid by such individual during such individual’s taxable year shall be
				treated for purposes of this section as paid by such other taxpayer.
								(5)Treatment of
				certain prepaymentsIf higher education expenses are paid by the
				taxpayer during a taxable year for an academic period which begins during the
				first 3 months following such taxable year, such academic period shall be
				treated for purposes of this section as beginning during such taxable
				year.
							(6)Denial of double
				benefitNo credit shall be allowed under this section for any
				expense for which deduction is allowed under any other provision of this
				chapter.
							(7)No credit for
				married individuals filing separate returnsIf the taxpayer is a
				married individual (within the meaning of section 7703), this section shall
				apply only if the taxpayer and the taxpayer’s spouse file a joint return for
				the taxable year.
							(8)Nonresident
				aliensIf the taxpayer is a nonresident alien individual for any
				portion of the taxable year, this section shall apply only if such individual
				is treated as a resident alien of the United States for purposes of this
				chapter by reason of an election under subsection (g) or (h) of section
				6013.
							(e)Portion of credit
				refundableThe aggregate credits allowed to a taxpayer under
				subpart C shall be increased by 50 percent of the portion of the amount of the
				credit which would be allowed to the taxpayer under this section without regard
				to this subsection and the limitation under section 26(a)(2) or subsection
				(b)(4), as the case may be. The amount of the credit allowed under this
				subsection shall not be treated as a credit allowed under this subpart and
				shall reduce the amount of credit otherwise allowable under subsection (a)
				without regard to section 26(a)(2) or subsection (b)(3), as the case may
				be.
						(f)Election not To
				have section applyA taxpayer
				may elect not to have this section apply with respect to the higher education
				expenses of an individual for any taxable year.
						(g)Inflation
				adjustment
							(1)In
				generalIn the case of a taxable year beginning after 2008, the
				$50,000 amount in subsection (b)(3)(D) shall each be increased by an amount
				equal to—
								(A)such dollar
				amount, multiplied by
								(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2007 for calendar year 1992 in subparagraph (B)
				thereof.
								(2)RoundingIf
				any amount as adjusted under subparagraph (A) is not a multiple of $1,000, such
				amount shall be rounded to the next lowest multiple of $1,000.
							(h)RegulationsThe
				Secretary may prescribe such regulations as may be necessary or appropriate to
				carry out this section, including regulations providing for a recapture of the
				credit allowed under this section in cases where there is a refund in a
				subsequent taxable year of any expense which was taken into account in
				determining the amount of such
				credit.
						.
			(b)Repeal of
			 deduction for qualified tuition and related expenses
				(1)In
			 generalPart VII of subchapter B of chapter 1 of such Code
			 (relating to additional itemized deductions for individuals) is amended by
			 striking section 222.
				(2)Clerical
			 amendmentThe table of sections for part VII of subchapter B of
			 chapter 1 of such Code is amended by striking the item relating to section
			 222.
				(c)Conforming
			 amendments
				(1)Subsection (c) of
			 section 23 of such Code is amended by striking and 1400C and
			 inserting 25A, and 1400C.
				(2)Subparagraph (B) of
			 section 24(b)(3) of such Code is amended by striking and 25B and
			 inserting , 25A, and 25B.
				(3)Subparagraph (C)
			 of section 25(e)(1) of such Code is amended—
					(A)by striking
			 25D in clause (i) and inserting 25A, 25D,
			 and
					(B)by striking
			 24 in clause (ii) and inserting 24, 25A.
					(4)Paragraph (2) of
			 section 25B(g) of such Code is amended by striking section 23
			 and inserting sections 23 and 25A.
				(5)Subsection (c) of
			 section 25D of such Code is amended—
					(A)in paragraph (1)
			 by inserting and section 25A after other than this
			 section, and
					(B)in paragraph (2)
			 by striking 24 and inserting 24, 25A.
					(6)Subsection (d) of
			 section 1400C of such Code is amended—
					(A)by striking
			 section 25D in paragraph (1) and inserting sections 25A
			 and 25D, and
					(B)by striking
			 24 in paragraph (2) and inserting 24, 25A.
					(7)Section 62(a) of
			 such Code is amended by striking paragraph (18).
				(8)Subparagraph (A)
			 of section 86(b)(2) of such Code is amended by striking ,
			 222.
				(9)Subparagraph (B)
			 of section 72(t)(7) of such Code is amended by striking section
			 25A(g)(2) and inserting section 25A(d)(2).
				(10)Subparagraph (A) of section 135(c)(4) of
			 such Code is amended by striking , 222.
				(11)Subparagraph (A)
			 of section 137(b)(3) of such Code is amended by striking ,
			 222.
				(12)Subparagraph (A)
			 of section 199(d)(2) of such Code is amended by striking ,
			 222.
				(13)Clause (ii) of
			 section 219(g)(3)(A) of such Code is amended by striking ,
			 222.
				(14)Clause (i) of
			 section 221(b)(2)(C) of such Code is amended by striking ,
			 222.
				(15)Clause (iii) of
			 section 469(i)(3)(F) of such Code is amended by striking 221, and
			 222 and inserting and 221.
				(16)Subsection (d) of
			 section 221 of such Code is amended—
					(A)by striking
			 section 25A(g)(2) in paragraph (2)(B) and inserting
			 section 25A(d)(2), and
					(B)by striking section
			 25A(f)(2) in the second sentence of paragraph (2) and inserting
			 section 25A(c)(3).
					(17)Paragraph (3) of section 221(d) of such
			 Code is amended to read as follows:
					
						(3)Eligible
				studentThe term eligible student means, with
				respect to any academic period, a student who—
							(A)meets the requirements of section 484(a)(1)
				of the Higher Education Act of 1965 (20 U.S.C. 1091(a)(1)), as in effect on the
				date of the enactment of the Taxpayer Relief Act of 1997, and
							(B)is carrying at least
				1⁄2 the normal full-time workload for the course of study
				the student is
				pursuing.
							.
				(18)Subclause (I) of
			 section 529(c)(3)(B)(v) of such Code is amended by striking section
			 25A(g)(2) and inserting 25A(d)(2).
				(19)Clause (i) of
			 section 529(e)(3)(B) of such Code is amended by striking section
			 25A(b)(3) and inserting section 221(d)(3).
				(20)Subclause (I) of
			 section 530(d)(2)(C)(i) of such Code is amended by striking section
			 25A(g)(2) and inserting section 25A(d)(2).
				(21)Clause (iii) of section 530(d)(4)(B) of
			 such Code is amended by striking section 25A(g)(2) and inserting
			 25A(d)(2).
				(22)Section 1400O of
			 such Code is amended by adding at the end the following flush sentence:
					
						For
				purposes of this section, any reference to section 25A shall be treated as a
				reference to such section as in effect on the day before the date of the
				enactment of this
				sentence..
				(23)Section 6050S of
			 such Code is amended—
					(A)by striking
			 qualified tuition and related expenses in subsection (a)(2) and
			 inserting expenses which are included as part of a student’s cost of
			 attendance (as defined in section 472 of the Higher Education Act of
			 1965),
					(B)by striking clause
			 (i) of subsection (b)(2)(B) and inserting the following new clause:
						
							(i)the cost of attendance (as defined in
				section 472 of the Higher Education Act of 1965) of such
				individual,
							,
				and
					(C)in subsection (e)
			 by striking the terms and all that follows through
			 subsection (g)(2) thereof) and inserting the term
			 eligible educational institution has the meaning given such term
			 by section 25A(c)(3).
					(24)Subparagraph (J)
			 of section 6213(g)(2) of such Code is amended by striking section
			 25A(g)(1) (relating to higher education tuition and related expenses)
			 and inserting section 25A(d)(1) (relating to higher education tax
			 credit).
				(25)Paragraph (2) of section 1324(b) of title
			 31, United States Code, is amended by inserting , 25A, after
			 section 35.
				(26)The table of
			 sections for subpart A of part IV of subchapter A of chapter 1 of such Code is
			 amended by striking the item relating to section 25A and inserting the
			 following:
					
						
							Sec. 25A. Higher education tax
				credit.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to expenses
			 paid after December 31, 2007, for education furnished in academic periods
			 beginning after such date.
			
